OFFICE   OF THE ATTORNEY           QENERAL   OF   TEXAS
                                   AUSTIN




Dear 6lr:




            Ye h8ve reaelved
            OUW*loln 1




                                             18ke prohibitinga
                                            0 the park or orrrled


                             o lr te
                                   yo uldvlr lano gb r o p ln-
                             r th eouetakrr or F’arkr Board
                              ln   or upon r&id lab,  together
                               8   vlolntica of 8Uah prohibi-

            Your rttentiao
                         ir dlreoted to Boaso Bill 683, Aiats
oi the 47th bgi8&tUl’O,  Be U~F *88%000, chpte? 454, at p8ge
726 of the Ckmer81 8nd SW0 f. 1 bV8 Of 98x88 l*l,
not 8pperr to hare been inaluded la the          ruppiement
Penal Code. &&ion 1 Of bh18 Bill re8d8 88 tOllOV$a
                                                    vhloh doe8
                                                   to Vernon’8
                                                              732




Eoooaable X80 L. Imnett, Jr., p8ge 0


             "It 8h11 be nd8Vfti   for lny mF8m   to kill,
     VOUEhd,8hOOt at, hUllt Q Mh8t   rly Vild -18,
    vlld blrdr   or vlld fovl found vlthln the border8
     of any pubfle  park uader the oontrol ot .theTour
     8tOt. ?Ork8 &Wd, 8t 8ii78W8oP Of the you. An7
    Per8olrViOlAti~ 8&J &WOViOiOrPOf thI8 AOt 8h11
    be deoud    guilt7 of 8 tildeme~nor, and upon oonvir-
    tlon rbll be fined In 84 mm not lerr t&a ten
    Roll8~8 (410) nor moro tkun One Hundred Dollar8
    ($100). Any peror oiflaer 18 authoriced to 8rrert
    vlthout Vmr8M rnr prlon fOurid0OUlttln.g 8 *IO-
    &tiM     Ot My PNViriOn Of thi8 liOt.'
         Tha abore quoted 8t8tute 18 plain and, ve believe,
ConteIM the infoPm8tiOn ~00 derin.
                                          Your8 v8ry truly